PER CURIAM.
Petitioner filed a petition for writ of mandamus in circuit court, challenging a disciplinary action taken against him by the Florida Department of Corrections. Relief was denied and petitioner seeks further review through the instant petition for writ of certiorari. We have jurisdiction in accordance with Sheley v. Florida Parole Comm’n, 720 So.2d 216 (Fla.1998). Finding no departure from the essential requirements of law with regard to the merits of petitioner’s challenges, we deny the petition in part.
Petitioner was found to be indigent and a lien was placed on his trust account to recover the circuit court’s filing fee. Subsequently, the lien was removed but the court declined to order reimbursement of any funds taken pursuant to the lien. This was error. Rowlie v. Fla. Parole Comm’n, 958 So.2d 1131 (Fla. 1st DCA 2007). We therefore grant the petition insofar as the circuit court’s order declined to order reimbursement of the funds withdrawn from the account to satisfy the lien, and remand to the circuit court for further proceedings only with regard to such reimbursement.
The petition for writ of certiorari is therefore GRANTED in part and DENIED in part.
ALLEN, VAN NORTWICK, and LEWIS, JJ., concur.